

115 S2365 IS: Iran Human Rights and Hostage-Taking Accountability Act
U.S. Senate
2018-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2365IN THE SENATE OF THE UNITED STATESJanuary 30, 2018Mr. Rubio (for himself, Mr. Menendez, Mr. Nelson, and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo impose additional sanctions with respect to serious human rights abuses by the Government of
			 Iran, and for other purposes.
	
 1.Short titleThis Act may be cited as the Iran Human Rights and Hostage-Taking Accountability Act. 2.United States policy on human rights violations by the Government of Iran (a)FindingsCongress finds the following:
 (1)Iran is a member of the United Nations, voted for the Universal Declaration of Human Rights, and is a signatory to the International Covenant on Civil and Political Rights, among other international human rights treaties.
 (2)In violation of these and other international obligations, Iranian regime officials continue to violate the fundamental human rights of the people of Iran.
 (3)The Iranian regime persecutes ethnic and religious minority groups, such as the Baha’is, Christians, and Sufi, Sunni, and dissenting Shi’a Muslims (such as imprisoned Ayatollah Hossein Kazemeyni Boroujerdi), through harassment, arrests, and imprisonment, during which detainees have routinely been beaten, tortured, and killed.
 (4)The 2016 Department of State Human Rights Report on Iran noted severe restrictions on civil liberties, including the freedoms of assembly, association, speech, religion, and press. Other human rights problems included abuse of due process combined with use of capital punishment for crimes that do not meet the requirements of due process, as well as cruel, inhuman, or degrading treatment or punishment; and disregard for the physical integrity of persons, whom authorities arbitrarily and unlawfully detained, tortured, or killed..
 (5)Over a 4-month period in 1988, the Iranian regime carried out the barbaric mass executions of thousands of political prisoners.
 (6)In 1999, the Iranian regime brutally suppressed a student revolt that was one of the largest mass uprisings up until that point in Iran since 1979.
 (7)Following voting irregularities that resulted in the 2009 election of President Mahmoud Ahmadinejad, the Iranian regime brutally suppressed peaceful political dissent from wide segments of civil society during the Green Revolution in a cynical attempt to retain its undemocratic grip on power.
 (8)Since February 2011 the leaders of Iran’s Green Movement, former Prime Minister Mir Hossein Mousavi, his wife Dr. Zahra Rahnavard, and former Speaker of the Majles (parliament) Mehdi Karroubi, have lived under strict house arrest, ordered by Iran’s Supreme National Security Council.
 (9)In response to anti-government demonstrations by citizens of Iran that began in the city of Mashhad on December 28, 2017, and rapidly spread throughout urban and rural populations across Iran in the following weeks, the Iranian regime arrested many hundreds of Iranians and killed dozens more.
 (10)The Iranian regime, in addition to using lethal force and widespread detentions, shut down mobile Internet access and worked to block access to social media applications, including Telegram, Instagram, and Twitter, that citizens of Iran used to share information and to organize and publicize the protests.
 (11)In those demonstrations, which constitute the most significant anti-government demonstrations in Iran since June 2009, citizens of Iran protested against the system of entrenched corruption and impoverishment in Iran, as well as the Iranian regime’s foreign policy of supporting terrorism.
 (12)Senior governmental, military, and public security officials in Iran have continued ordering, controlling, and committing egregious human rights violations and abuses that, in many cases, represent official policies of the Iranian regime.
 (13)The 2016 Department of State Human Rights Report on Iran noted, According to the press, NGOs, and the testimony of former prisoners, authorities often held political prisoners in solitary confinement for extended periods, denying them due process and access to legal representation. Political prisoners were also at greater risk of torture and abuse in detention and often mixed with the general prison population despite the political crimes bill stipulation that they have their own facilities..
 (b)Sense of CongressIt is the sense of the Congress that the United States should— (1)deny the Government of Iran the ability to continue to oppress the people of Iran and to use violence and executions to silence pro-democracy protestors;
 (2)support efforts made by the people of Iran to promote the establishment of basic freedoms that build the foundation for the emergence of a freely elected, open, non-corrupt, and democratic political system; and
 (3)help the people of Iran produce, access, and share information freely and safely via the Internet and other media.
 (c)Statement of policyIt shall be the policy of the United States to stand with the people of Iran who seek the opportunity to freely elect a government of their choosing, and increase the utilization of all available authorities to impose sanctions on officials of the Government of Iran and other individuals responsible for serious human rights abuses.
			3.Determinations with respect to imposition of sanctions on certain persons responsible for or
			 complicit in human rights abuses, engaging in censorship, engaging in the
			 diversion of goods intended for the people of Iran, or engaging in
			 corruption
 (a)In generalNot later than 270 days after the date of the enactment of this Act, and annually thereafter (or more frequently if the President determines it appropriate based on new information received by the President) for the following 4 years, the President shall submit to the appropriate congressional committees a report containing a determination of whether any senior officials of the Government of Iran or other Iranian persons meet the criteria described in—
 (1)section 105(b), 105A(b), 105B(b), or 105C(b) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8514(b), 8514a(b), 8514b(b), or 8514c(b)) or section 105D(b) of such Act (as added by section 5 of this Act); or
 (2)paragraph (3) or (4) of section 1263(a) of the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note).
				(b)Form of report; public availability
 (1)FormEach report required by subsection (a) shall be submitted in unclassified form, but may contain a classified annex.
 (2)Public availabilityThe unclassified portion of a report required by subsection (a) shall be posted on a publicly available Internet website of the Department of the Treasury—
 (A)in English, Farsi, Arabic, and Azeri; and (B)in precompressed, easily downloadable versions that are made available in all appropriate formats.
 (c)Sources of informationIn preparing a report required by subsection (a), the President may utilize any credible publication, database, Internet-based resource, and any credible information compiled by any government agency, nongovernmental organization, or other entity provided to or made available to the President.
 (d)DefinitionIn this section, the term appropriate congressional committees means— (1)the Committee on Financial Services and the Committee on Foreign Affairs of the House of Representatives; and
 (2)the Committee on Banking, Housing, and Urban Affairs and the Committee on Foreign Relations of the Senate.
				4.United States policy on hostage-taking by the Government of Iran
 (a)FindingsCongress finds the following: (1)Since 1979 the Iranian regime has engaged in various destabilizing activities that undermine the national security of the United States and its allies and partners.
 (2)These activities include the hostage-taking or prolonged arbitrary detentions of United States citizens and other persons with connections to Canada, the United Kingdom, France, and other countries allied with the United States.
 (3)The Iranian regime has detained on fabricated claims a significant number of United States citizens, including Siamak and Baquer Namazi and Xiyue Wang, as well as United States legal permanent resident, Nizar Zakka, in violation of international legal norms.
 (4)The Iranian regime has not provided information on the whereabouts of or assistance in ensuring the prompt and safe return of Robert Levinson, despite repeated promises to do so, after he was kidnapped while visiting Iran’s Kish Island on March 9, 2007—making him the longest held hostage in United States history.
 (5)The Iranian regime reportedly uses hostages as leverage against foreign investors to exact business concessions in foreign investment deals.
 (6)The type of hostage-taking enterprise put in place by the Iranian regime is a crime against humanity and a violation of customary international law.
 (b)Sense of CongressIt is the sense of the Congress that— (1)the President should fully utilize all necessary and appropriate measures to prevent the Iranian regime from engaging in hostage-taking or the prolonged arbitrary detention of United States citizens or aliens lawfully admitted to the United States for permanent residence, to include—
 (A)the use of extradition to try and convict those individuals responsible for ordering or controlling such hostage-taking or arbitrary detention; and
 (B)the use of the Department of Homeland Security’s Human Rights Violators and War Crimes Unit to target such individuals; and
 (2)the United States should encourage its allies and other affected countries to pursue the criminal prosecution and extradition of state and non-state actors in Iran that assist in or benefit from such hostage-taking to prevent such state and non-state actors from engaging in this practice in the future.
 (c)Statement of policyIt shall be the policy of the United States Government not to pay ransom or release prisoners for the purpose of securing the release of United States citizens or aliens lawfully admitted to the United States for permanent residence taken hostage abroad.
 (d)StrategyNot later than 120 days after the date of the enactment of this Act, the Secretary of State shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report that contains a strategy to prevent elements of the Iranian regime from engaging in hostage-taking or the prolonged arbitrary detention of United States citizens or aliens lawfully admitted to the United States for permanent residence.
			5.Imposition of sanctions with respect to persons who engage in certain actions against United States
			 citizens or Iranian persons
 (a)Sense of CongressIt is the sense of Congress that the United States should coordinate with allies and partners of the United States and other countries whose citizens may be subject to politically motivated detention or trial in Iran, to apply sanctions against persons that are responsible for or complicit in, or responsible for ordering, controlling, or otherwise directing, such detention or trial.
 (b)In generalTitle I of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 is amended by inserting after section 105C (22 U.S.C. 8514c) the following:
				
					105D.Imposition of sanctions with respect to persons who engage in certain actions against United States
			 citizens or Iranian persons
 (a)In generalThe President shall impose sanctions described in section 105(c) with respect to each person on the list required by subsection (b).
						(b)List of persons who engage in certain actions against United States citizens or Iranian persons
 (1)In generalNot later than 90 days after the date of the enactment of this section, the President shall submit to the appropriate congressional committees a list of persons that the President determines, based on credible evidence are responsible for or complicit in, or responsible for ordering, controlling, or otherwise directing, the politically motivated intimidation, abuse, extortion, or detention or trial in Iran of citizens of the United States or aliens lawfully admitted to the United States for permanent residence.
 (2)Updates of listThe President shall submit to the appropriate congressional committees an updated list under paragraph (1)—
 (A)each time the President is required to submit an updated list to those committees under section 105(b)(2)(A); and
 (B)as new information becomes available. (3)Form of report; public availability (A)FormThe list required by paragraph (1) shall be submitted in unclassified form but may contain a classified annex.
 (B)Public availabilityThe unclassified portion of the list required by paragraph (1) shall be posted on a publicly available Internet website of the Department of the Treasury and of the Department of State.
 (c)Termination of sanctionsThe provisions of this section shall terminate on the date that is 30 days after the date on which the President—
 (1)determines and certifies to the appropriate congressional committees that the Government of Iran is no longer complicit in or responsible for the wrongful and unlawful detention of United States citizens or aliens lawfully admitted to the United States for permanent residence; and
 (2)submits to the appropriate congressional committees the certification described in section 105(d).. (c)Clerical amendmentThe table of contents for the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 is amended by inserting after the item relating to section 105C the following new item:
				Sec. 105D. Imposition of sanctions with respect to persons who engage in certain actions against
			 United States citizens or Iranian persons..
 (d)Amendments to general provisionsSection 401 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8551) is amended—
 (1)in subsection (a), by striking and 305 and inserting , 105D, and 305; and (2)in subsection (b)(1)—
 (A)by striking or 105C(a) and inserting , 105C(a), or 105D(a); and (B)by striking or 105C(b) and inserting 105C(b), or 105D(b).
					6.Consolidation of certain reports
 (a)In generalAny and all reports required to be submitted to Congress under this Act, any amendment made by this Act, or a covered provision of law that are subject to a deadline for submission consisting of the same unit of time may be consolidated into a single report that is submitted to Congress pursuant to such deadline.
 (b)Matters To be includedA consolidated report under subsection (a) shall contain all information required under all applicable provisions of this Act, amendments made by this Act, covered provisions of law, and other provisions of law.
 (c)Covered provisions of lawIn this section, the term covered provision of law means the following: (1)The Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note).
 (2)The Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8501 et seq.).
 (3)The Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8701 et seq.).
 (4)The Iran Freedom and Counter-Proliferation Act of 2012 (22 U.S.C. 8801 et seq.). (5)Section 1245 of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 8513a).